Exhibit No. 5/10 IAMGOLD REPORTS FOURTH QUARTER AND 2; Delivers Record Net Earnings and Strong Operating Cash Flow All amounts are expressed in US dollars, unless otherwise indicated. Toronto, Ontario, February 17, 2010 – IAMGOLD Corporation (“IAMGOLD” or “the Company”) today reported its unaudited financial and operating results for the fourth quarter ending December 31, 2009.The Company reported adjusted net earnings(1) of $41.4million or $0.11 per share for the fourth quarter, and $212.2million or $0.60 per share for the year.Production in 2009 reached 939,000 ounces with an average cash cost(2) of $461 per ounce. “IAMGOLD had a very good year in terms of profitability and production,” stated Peter C.
